id office uilc cca_2011071815344622 -------------- number release date from ------------------------------ sent monday date pm to ------------------ cc ------------------------------------------ subject fw request for guidance -------------------------- we have reviewed the facts in your request for advice briefly we understand that the executor of the taxpayer’s estate contacted the ----------------------------- -------requesting help in obtaining a refund of levy payments that posted to the taxpayer’s account for taxable years in which no return was ever filed and no assessment ever made the levy payments were received after the tax_liability for which the levy was issued had been satisfied --------assisted the executor in filing a claim_for_refund with respect to these amounts but the campus service_center denied the claim ------ has now requested counsel’s advice the service applied improperly retained levy payments to taxable years for which no returns were ever filed nor assessments ever made because the taxpayer never filed income_tax returns for these years however the expiration date for assessment never began in addition no claim_for_refund was ever made by the taxpayer for those amounts the executor of the estate is now seeking a refund of these payments under sec_6511 if no return was filed by the taxpayer a claim_for_refund must be filed within two years from the time the tax was paid accordingly the only amounts now potentially eligible for refund would be amounts either paid_by the taxpayer or credited by the service during the two-year period preceding the date the executor filed a claim_for_refund with the campus service_center any suggestion that the service attempt to revive the expired period of limitation for filing a claim_for_refund such as preparing a substitute for return in order to make assessments to which credits could be applied and then later refunded or crediting amounts from barred_years in order to restart the period of limitation for which to file a claim is fruitless sec_6514 clearly provides that any credit resulting from an action by the service in an attempt to create an overpayment is void these amounts were arguably eligible for return under sec_6324 and sec_301_6343-3 unfortunately the time period for filing a claim for return of such amounts within nine months from the date of the improper levy has long expired thus sec_6343 provides no assistance in returning any amounts to the executor this is simply put a situation where the taxpayer never having filed returns for the tax years at issue needed to file returns within two years of when the various payments were credited in order to establish his right to refunds having failed to do so refunds are now barred
